IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38790

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 466
                                                 )
       Plaintiff-Respondent,                     )     Filed: May 8, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
GLENN ALLEN MADSEN,                              )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Benjamin R. Simpson, District Judge.

       Order denying Idaho         Criminal    Rule    35   motion    for   reduction   of
       sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Eric D. Fredericksen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Glenn Allen Madsen was convicted of aiding and abetting burglary, Idaho Code § 18-
1401. The district court sentenced Madsen to a unified sentence of seven years with a minimum
period of confinement of two years and retained jurisdiction. At the conclusion of the retained
jurisdiction period, the district court relinquished jurisdiction. Madsen apparently made an Idaho
Criminal Rule 35 motion, which the district court denied. Madsen appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In



                                                1
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Madsen’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Madsen’s
Rule 35 motion is affirmed.




                                              2